15 Brasseler Boulevard, Savannah, Georgia

MORTGAGE PARTICIPATION AGREEMENT

THIS MORTGAGE PARTICIPATION AGREEMENT (the “Agreement”) is made as of September
18, 2013, by and between TRELLIS APARTMENTS-T, LLC, a Delaware limited liability
company, having an office at 399 Park Avenue, 18th floor, New York, New York
10022, as initial holder of the Loan (as defined below) (in such capacity,
together with its successors and assigns, the “Noteholder”), TRELLIS
APARTMENTS-T, LLC, a Delaware limited liability company, having an office at 399
Park Avenue, 18th floor, New York, New York 10022, as initial holder of the
Participation A‑1 Interest (as defined below) in such capacity, together with
its successors and assigns, (the “Participation A‑1 Holder”) and TRELLIS
APARTMENTS NT-II, LLC, a Delaware limited liability company, having an office at
399 Park Avenue, 18th floor, New York, New York 10022, as initial holder of the
Participation A‑2 Interest (as defined below)(in such capacity, together with
its successors and assigns, the “Participation A‑2 Holder”).
W I T N E S S E T H
WHEREAS, the Noteholder is the current owner and holder of that certain mortgage
loan in the original principal amount of $25,500,000 (the “Loan”) which Loan is
evidenced and secured by (among other things): (i) that certain Promissory Note,
dated as of August 22, 2013 in the original principal amount of the Loan (as the
same may be amended, restated, extended, split, consolidated, supplemented or
otherwise modified from time to time in accordance with its terms, the “Note”)
by Arium Trellis, LLC, a Delaware limited liability company (the “Borrower”) for
the benefit of Noteholder in its capacity as lender thereunder (together with
all Persons who hold an interest in the Loan (including, without limitation, any
Person holding a participation interest in any of the Loan) and their respective
successors and assigns, the “Original Lender”), (ii) that certain Loan
Agreement, dated as of August 22, 2013, (as the same may be amended, restated,
extended, split, consolidated, supplemented or otherwise modified from time to
time, the “Loan Agreement”), between Borrower and Original Lender, (iii) a Deed
to Secure Debt, Assignment of Leases and Rents and Security Agreement, dated as
of August 22, 2013 (as the same may be amended, restated, extended, split,
consolidated, supplemented or otherwise modified from time to time, the
“Mortgage”), which Mortgage encumbers the real property, and all improvements
thereon and appurtenances thereto, described in the Mortgage (the “Premises”),
and (iv) each of the other agreements, documents, instruments and certificates
executed in connection therewith (as the same may be amended, restated, split,
consolidated, supplemented or otherwise modified from time to time in accordance
with their terms, and together with the Note and the Loan Agreement, the “Loan
Documents”);
WHEREAS, the Noteholder and each of the Lenders (as defined herein) have agreed
to enter into this Agreement to memorialize the terms governing the relationship
between them with respect to their respective interests in the Loan.
NOW, THEREFORE, in consideration of the mutual covenants, agreements and
provisions herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties hereto covenant and agree as follows:

N-235297

--------------------------------------------------------------------------------



1.Definitions. For purposes of this Agreement, all capitalized terms used herein
shall have the meanings set forth in this Section 1, and if not defined in this
Section 1, shall have the meanings ascribed thereto in the Loan Agreement. The
meanings of all capitalized terms apply equally to the singular and plural of
the terms defined.
“Action Notice” shall have the meaning set forth in Section 6 hereof.
“Agreement” shall have the meaning set forth in the recitals hereof.
“Applicable Deemed Approval Date” shall have the meaning set forth in Section 6
hereof.
“Bankruptcy Action” shall mean any bankruptcy, insolvency or similar proceeding
relating to Borrower, the Premises, any Other Collateral or any Loan Party.
“Borrower” shall have the meaning set forth in the recitals hereto.
“Business Day” shall mean any day that is not a Saturday or Sunday, and that is
not a legal holiday in New York, New York, or any other city which serves as the
principal place of business for the Noteholder or any successor thereto nor a
day which banking institutions or savings associations in any of the foregoing
cities are closed for business.
“Buy/Sell Closing Date” shall have the meaning set forth in Section 13 hereof.
“Buy/Sell Notice” shall have the meaning set forth in Section 13 hereof.
“Buy/Sell Purchase Price” shall have the meaning set forth in Section 13 hereof.
“Buy/Sell Purchase Value” shall have the meaning set forth in Section 13 hereof.
“Certificates” means any securities (including all classes thereof) representing
the Participation Interests or in a pool of mortgage loans including the
Participation Interests issued in connection with a Securitization of the
Participation Interests.
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Conduit” shall have the meaning set forth in Section 12(c) hereof.
“Conduit Credit Enhancer” shall have the meaning set forth in Section 12(c)
hereof.
“Conduit Inventory Loan” shall have the meaning set forth in Section 12(c)
hereof.
“Control” means the ownership, directly or indirectly, in the aggregate of more
than fifty percent (50%) of the beneficial ownership interests of an entity and
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of an entity, whether through the
ability to exercise voting power, by contract or otherwise.

N-235297

--------------------------------------------------------------------------------



“Controlled by,” “Controlling” and “under common Control with” shall have the
respective correlative meaning thereto.


“Cure Period” shall have the meaning assigned to such term in Section 4(c)
hereof.
“Decision Period” shall have the meaning set forth in Section 13 hereof.
“DBRS” means DBRS, Inc.


“Default Rate” shall have the meaning assigned to such term in the Loan
Agreement.
“Delinquency Amount” shall have the meaning assigned to such term in
Section 4(c) hereof.
“Delinquent Participant” shall have the meaning set forth in Section 4(c)
hereof.
“Eligibility Requirements” means, with respect to any Person, that such Person
(i) has total assets (in name or under management) in excess of $600,000,000 and
(except with respect to a pension advisory firm or similar fiduciary)
capital/statutory surplus or shareholder’s equity of $250,000,000 and (ii) is
regularly engaged in the business of making or owning commercial real estate
loans (including mezzanine loans with respect to commercial real estate) or
operating commercial mortgage properties.


“Embargoed Person” shall mean any person, entity or government that is:
(i) subject to trade restrictions under U.S. law, including but not limited to,
the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders
or regulations promulgated thereunder with the result that the investment in the
Loan (whether directly or indirectly), is prohibited by law; (ii) a “blocked”
person listed in the Annex to Executive Order Nos. 12947, 13099 and 13224 and
all modifications thereto or thereof (the “Annex”); (iii) is listed as a
Specially Designated Terrorist or as a “blocked” person on any lists maintained
by the Office of Foreign Assets Control, Department of the Treasury (the
“OFAC”); pursuant to the USA Patriot Act of 2001, 107 Public Law 56 (October 26,
2001) (together with all other statutes and all orders, rules and regulations of
the United States government and its various executive departments, agencies and
offices related to the subject matter of the Patriot Act, including Executive
Order 13224 effective September 24, 2001, the “Patriot Act”) or any other list
of terrorists or terrorist organizations maintained pursuant to any of the rules
and regulations of the OFAC issued pursuant to the Patriot Act or on any other
list of terrorists or terrorist organizations maintained pursuant to the Patriot
Act; (vi) a person who has been determined by competent authority to be subject
to any of the prohibitions contained in the Patriot Act; or (vii) owned or
controlled by or now acting for or on behalf of any person named in the Annex or
any other list promulgated under the Patriot Act or any other person who has
been determined to be subject to the prohibitions contained in the Patriot Act.
“Environmental Assessment” shall mean an environmental assessment acceptable to
each Lender and prepared in compliance with current ASTM Standard Practice for
Environmental

N-235297

--------------------------------------------------------------------------------



Site Assessments by a nationally or regionally recognized environmental
consulting firm who regularly conducts such environmental site assessments.
“Fitch” shall mean Fitch Inc.
“Foreclosure” shall mean any foreclosure of the Premises or Other Collateral
pursuant to the Loan Documents (or the acceptance of any deed in lieu of any of
the foregoing).
“Foreclosure Collateral” shall mean in connection with any proposed Foreclosure
pursuant to Section 11 hereof, the Premises and any Other Collateral.
“Funding Date” shall have the meaning set forth in Section 4(c) hereof.
“Funding Request” shall have the meaning set forth in Section 4(c) hereof.
“Guarantor” shall have the meaning set forth in Section 6(b) hereof.
“Indemnified Lender” shall have the meaning set forth in Section 36 hereof.
“Indemnifying Lender” shall have the meaning set forth in Section 36 hereof.
“Kroll” shall mean Kroll Bond Rating Agency, Inc.
“Lead Lender” shall have the meaning set forth in Section 6 hereof.
“Lender” shall mean either the Participation A‑1 Holder, the Participation A‑2
Holder, or any permitted successors and assigns of the foregoing which may, from
time to time, acquire an interest in the applicable Participation Interest in
the Loan pursuant to the terms and provisions hereof, and “Lenders” shall mean,
collectively, the Participation A‑1 Holder, the Participation A‑2 Holder and any
permitted successors and assigns of the foregoing which may, from time to time,
acquire an interest in the applicable Participation Interests pursuant to the
terms and provisions hereof, in each case, as the context requires.
“Lender Newco” shall have the meaning set forth in Section 11 hereof.
“Lender Newco Organizational Documents” shall have the meaning set forth in
Section 11 hereof.
“Loan” shall have the meaning set forth in the recitals hereto.
“Loan Agreement” shall have the meaning set forth in the recitals hereto.
“Loan Documents” shall have the meaning set forth in the recitals hereto.
“Loan Interests” shall have the meaning set forth in Section 13 hereof.

N-235297

--------------------------------------------------------------------------------



“Loan Party” shall mean the Borrower, any Guarantor, indemnitor or surety of any
of the obligations under the Loan and any other Person (other than Noteholder)
that is a party to any of the Loan Documents, other than any property manager
that is not an Affiliate of a Borrower.
“Loan Pledgee” shall have the meaning set forth in Section 12(b) hereof.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Mortgage” shall have the meaning set forth in the recitals hereto.
“Non-Delinquent Participant” shall have the meaning assigned to such term in
Section 4(c) hereof.
“Non-Exempt Person” shall mean any Person other than a Person who is either
(i) a U.S. Person or (ii) has delivered to (or has on file with) the Lead Lender
(or any Servicer or Trustee on its behalf) for the relevant year such
duly-executed form(s) or statement(s) which may, from time to time, be
prescribed by law and which, pursuant to applicable provisions of (A) any income
tax treaty between the United States and the country of residence of such
Person, (B) the Code or (C) any applicable rules or regulations in effect under
clauses (A) or (B) above, permit the Lead Lender to make such payments free of
any obligation or liability for withholding.
“Note” shall have the meaning set forth in the recitals hereto.
“Noteholder” shall have the meaning set forth in the recitals hereto.
“Offeree” shall have the meaning set forth in Section 13 hereof.
“Offeror” shall have the meaning set forth in Section 13 hereof.
“Other Collateral” shall mean (a) all collateral and all products and proceeds
thereof mortgaged, granted and/or pledged and all rights and remedies granted
pursuant to the Mortgage and (b) the accounts (and monies therein from time to
time) established pursuant to the Cash Management Agreement (as defined in the
Loan Documents) and (c) any other collateral granted or pledged pursuant to the
other Loan Documents.
“Participation A‑1 Holder” shall mean the registered owner of the Participation
A‑1 Interest together with any permitted successors and assigns thereof. The
initial Participation A‑1 Holder is Trellis Apartments-T, LLC, a Delaware
limited liability company.
“Participation A‑2 Holder” shall mean the registered owner of the Participation
A‑2 Interest together with any permitted successors and assigns thereof. The
initial Participation A‑2 Holder is Trellis Apartments NT-II, LLC, a Delaware
limited liability company.
“Participation A‑1 Interest” shall mean a beneficial interest in the Loan having
an initial principal balance of $23,500,000 and ranking pari passu with the
Participation A‑2 Interest, all on the terms provided herein. The Participation
A‑1 Interest shall be evidenced by one or more “Participation A‑1 Certificates”,
attached hereto as Exhibit C.

N-235297

--------------------------------------------------------------------------------



“Participation A‑2 Interest” shall mean a beneficial interest in the Loan having
an initial principal balance of $2,000,000 and ranking pari passu with the
Participation A‑1 Interest, all on the terms provided herein. The Participation
A‑2 Interest shall be evidenced by one or more “Participation A‑2 Certificates”,
attached hereto as Exhibit C.
“Participation A‑1 Percentage Interest” shall mean, at any time of
determination, a fraction, expressed as a percentage, the numerator of which is
the Participation A‑1 Principal Balance and the denominator of which is the sum
of the Participation A‑1 Principal Balance and the Participation A‑2 Principal
Balance.
“Participation A‑2 Percentage Interest” shall mean, at any time of
determination, a fraction, expressed as a percentage, the numerator of which is
the Participation A‑2 Principal Balance and the denominator of which is the sum
of the Participation A‑1 Principal Balance and the Participation A‑2 Principal
Balance.
“Participation A‑1 Principal Balance” shall mean, at any time of determination,
the initial principal balance of the Participation A‑l Interest (i.e.,
$23,500,000), less (y) any payments of principal thereon or reductions in such
amount applied to the Participation A‑1 Interest pursuant hereto, and less
(z) any losses or other reductions applied to the Participation A‑1 Interest in
accordance with this Agreement.
“Participation A‑2 Principal Balance” shall mean, at any time of determination,
the initial principal balance of the Participation A‑2 Interest (i.e.,
$2,000,000), less (y) any payments of principal thereon or reductions in such
amount applied to the Participation A‑2 Interest pursuant hereto, and less
(z) any losses or other reductions applied to the Participation A‑2 Interest in
accordance with this Agreement.
“Participation A‑1 Rate” shall mean the “Interest Rate” as such term is defined
in the Loan Agreement.
“Participation A‑2 Rate” shall mean the “Interest Rate” as such term is defined
in the Loan Agreement.
“Participation Interest” shall mean, collectively, the Participation A‑1
Interest and the Participation A‑2 Interest, unless the context otherwise
requires, in which case it shall mean the Participation A‑1 Interest and the
Participation A‑2 Interest, individually.
“Participation Principal Balance” shall mean either (x) the Participation A-1
Principal Balance or (y) the Principal A-2 Principal Balance, as applicable.
“Payment Date” shall have the meaning set forth in the Loan Agreement.
“Permitted Fund Manager” means any Person that on the date of determination is
(i) one of the entities listed on Exhibit D or any other nationally-recognized
manager of investment funds investing in debt or equity interests relating to
commercial real estate, (ii)

N-235297

--------------------------------------------------------------------------------



investing through a fund with committed capital of at least $250,000,000 and
(iii) not subject to a Proceeding.
“Percentage Interests” shall mean (x) with respect to the Participation A‑1
Interest, the Participation A‑l Percentage Interest and (y) with respect to the
Participation A‑2 Interest, the Participation A‑2 Percentage Interest, as
applicable.
“Person” shall mean any individual, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization or government or any agency or political subdivision
thereof.
“Pledge” shall have the meaning set forth in Section 12(b) hereof.
“Pledging Lender” shall have the meaning set forth in Section 12(b) hereof.
“Possession Action” shall have the meaning set forth in Section 11(d) hereof.
“Premises” shall have the meaning set forth in the recitals hereto.
“Proceeding” shall mean any case, proceeding or other action against any Person
under any existing or future law of any jurisdiction relating to bankruptcy,
insolvency, reorganization or relief of debtors.
“Pro Rata Share” means, as of any date, the ratio (expressed as a percentage) of
the initial Participation A‑1 Principal Balance or the initial Participation A‑2
Principal Balance, as applicable, over the sum of the initial Participation A‑1
Principal Balance plus the initial Participation A‑2 Principal Balance.
“Protective Advance” means all sums expended as reasonably determined by either
of the Lenders in good faith to be necessary (a) to protect the priority,
validity and enforceability of the lien of the Mortgage and the other
instruments evidencing or securing the Loan and (b) to protect the value or the
security of the Other Collateral or the Premises.
“Purchase Price” shall mean the amount of accrued interest and other amounts set
forth on the settlement sheet executed by the Participation A‑1 Holder,
Participation A-2 Holder and Original Lender in connection with the purchase of
the Participation A-1 Interest and the Participation A‑2 Interest.
“Purchasing Lender” shall have the meaning set forth in Section 13 hereof.
“Qualified Transferee” means (i) a Lender or any Person Controlled by,
Controlling or under common Control with a Lender or (ii) one or more of the
following:
(A)    a real estate investment trust, bank, saving and loan association,
investment bank, insurance company, trust company, commercial credit
corporation, pension plan, pension fund or pension advisory firm, mutual fund,
government entity or plan, provided that any such Person referred to in this
clause (A) satisfies the Eligibility Requirements;

N-235297

--------------------------------------------------------------------------------



(B)    an investment company, money management firm or “qualified institutional
buyer” within the meaning of Rule 144A under the Securities Act of 1933, as
amended, or an institutional “accredited investor” within the meaning of
Regulation D under the Securities Act of 1933, as amended, provided that any
such Person referred to in this clause (B) satisfies the Eligibility
Requirements;
(C)    an institution substantially similar to any of the entities described in
clauses (ii)(A) or (ii)(B) above or clause (ii)(F) below that satisfies the
Eligibility Requirements;
(D)    any entity Controlled by any of the entities described in clause (i) or
clauses (ii)(A), (ii)(B) or (ii)(C) above or clauses (ii)(F) or (ii)(G) below;
(E)    a Qualified Trustee in connection with a securitization of, the creation
of collateralized debt obligations (“CDO”) secured by or financing through an
“owner trust” of, the Loan (collectively, “Securitization Vehicles”), so long as
(A) the special servicer or collateral manager of such Securitization Vehicle
has the Required Special Servicer Rating or is otherwise a Qualified Transferee
or a subsidiary or affiliate of a Qualified Transferee under clauses (ii)(A),
(B), (C), (D), (F), or (G) of this definition and (B) the entire “controlling
class” of such Securitization Vehicle, other than with respect to a CDO
Securitization Vehicle, is held by one or more entities that are otherwise
Qualified Transferees under clauses (ii)(A), (B), (C) , (D), (F), or (G) of this
definition;
(F)    an investment fund, limited liability company, limited partnership or
general partnership where a Lender or a Permitted Fund Manager or an entity that
is otherwise a Qualified Transferee under clauses (ii)(A), (B), (C), (D), (F),
or (G) of this definition acts as a general partner, managing member or fund
manager and at least 50% of the equity interests in such investment vehicle are
owned, directly or indirectly, by one or more of the following: a Lender, a
Qualified Transferee, an institutional “accredited investor”, within the meaning
of Regulation D promulgated under the Securities Act of 1933, as amended, and/or
a “qualified institutional buyer” or both within the meaning of Rule 144A
promulgated under the Securities Exchange Act of 1934, as amended, provided such
institutional “accredited investors” or “qualified institutional buyers” that
are used to satisfy the 50% test set forth above in this clause (F) satisfy the
financial tests in clause (i) of the definition of Eligibility Requirements; or
(G)    any Qualified Transferee that is acting in an agency capacity for a
syndicate of lenders, provided more than 50% of the committed loan amounts or
outstanding loan balance are owned by lenders in the syndicate that are
Qualified Transferees.
“Qualified Trustee” means (i) a corporation, national bank, national banking
association or a trust company, organized and doing business under the laws of
any state or the United States of America, authorized under such laws to
exercise corporate trust powers and to accept the trust conferred, having a
combined capital and surplus of at least $100,000,000 and subject to supervision
or examination by federal or state authority, (ii) an institution insured by the
Federal Deposit Insurance Corporation or (iii) an institution whose long-term
senior unsecured debt is rated either of the then in effect top two rating
categories of each of the Rating Agencies.

N-235297

--------------------------------------------------------------------------------



“Rating Agencies” shall mean, prior to the final Securitization, Moody’s, S&P,
Morningstar, DBRS, Kroll and Fitch or any other nationally-recognized
statistical rating agency which has been designated by Noteholder and, after the
final Securitization, shall mean any of the foregoing that have rated any of the
Certificates.
“Redirection Notice” shall have the meaning set forth in Section 12(b) hereof.
“Required Special Servicer Rating” means a special servicer that (i) in the case
of S&P, is on S&P’s select servicer list as a “U.S. Commercial Mortgage Special
Servicer”, (ii) in the case of Moody’s, such special servicer is acting as
special servicer in a commercial mortgage loan securitization that was rated by
Moody’s within the twelve (12) month period prior to the date of determination
and Moody’s has not downgraded or withdrawn the then-current rating on any class
of commercial mortgage securities or placed any class of commercial mortgage
securities on watch citing the continuation of such special servicer as special
servicer of such commercial mortgage securities as the reason for such downgrade
or withdrawal, (iii) in the case of Realpoint, such special servicer is acting
as special servicer in a commercial mortgage loan securitization that was rated
by a Rating Agency within the twelve (12) month period prior to the date of
determination, and Realpoint has not downgraded or withdrawn the then-current
rating on any class of commercial mortgage securities or placed any class of
commercial mortgage securities on watch citing the continuation of such special
servicer as special servicer of such commercial mortgage securities, (iv) in the
case of Fitch, a special servicer rating of at least “CSS1” and (v) in the case
of Kroll, such special servicer is acting as special servicer in a commercial
mortgage loan securitization that was rated by another Rating Agency within the
twelve (12) month period prior to the date of determination, and Kroll has not
downgraded or withdrawn the then-current rating on any class of commercial
mortgage securities or placed any class of commercial mortgage securities on
watch citing the continuation of such special servicer as special servicer of
such commercial mortgage securities.  The requirement of any rating agency that
is not a Rating Agency shall be disregarded.
“S&P” shall mean Standard & Poors Ratings Services, a division of The
McGraw-Hill Companies, Inc.
“Securitization” means the sale or securitization of the Loan (or any portion
thereof) in one or more transactions through the issuance of securities, which
securities may be assigned ratings by the Rating Agencies.


“Selling Lender” shall have the meaning set forth in Section 13 hereof.
“Taxes” shall mean any income or other taxes, levies, imposts, duties, fees,
assessments or other charges of whatever nature, now or hereafter imposed by any
jurisdiction or by any department, agency, state or other political subdivision
thereof or therein.
“Transfer” shall have the meaning set forth in the Intercreditor Agreement.
“Transfer Notice” shall have the meaning set forth in Section 12 hereof.

N-235297

--------------------------------------------------------------------------------



2.    Participation of Loan; Purchase of Interests.
(a)    As of the date hereof, the Loan shall be participated into the following
components: (i) Participation A‑1 Interest; and (ii) the Participation A‑2
Interest, which shall include legal title to the Loan and the Loan Documents.
(b)    As of the date hereof and subject to the terms of this Agreement, the
Noteholder shall sell and assign (without recourse, representation or warranty,
except as expressly provided herein) to Participation A‑1 Holder, and
Participation A‑1 Holder shall purchase and assume from the Noteholder, the
Participation A‑1 Interest for the Purchase Price (by wire transfer of
immediately available funds) delivered to Noteholder at Noteholder’s direction
as set forth on Schedule II.
(c)    As of the date hereof and subject to the terms of this Agreement, the
Noteholder shall sell and assign (without recourse, representation or warranty,
except as expressly provided herein) to Participation A‑2 Holder, and
Participation A‑2 Holder shall purchase and assume from the Noteholder, the
Participation A‑2 Interest for the Purchase Price (by wire transfer of
immediately available funds) delivered to Noteholder at Noteholder’s direction
as set forth on Schedule II.
3.    Custody of Loan Documents. Legal title to, and custody of, all of the Loan
Documents securing the Loan shall be vested in, and be held exclusively by, the
Lead Lender for the benefit of each Lender in accordance with their respective
interests in the Loan. The Lead Lender may appoint a custodian to perform its
duties pursuant to this Section 3. A list of all the material documents
evidencing or securing the Notes is attached hereto as Exhibit A. Each Lender
hereby acknowledges and agrees that the Lead Lender holding the Loan Documents
for the benefit of the Lenders is not intended, and shall not be construed, to
create an express, implied or constructive trust or other fiduciary relationship
or obligations running from the Lead Lender to any Lender; provided that the
foregoing shall not relieve any Lender from acting in accordance with this
Agreement.
4.    Priority of Participation Interests; Payments to Participants. (1) The
Participation A‑1 Interest shall rank on a pari passu basis with the
Participation A‑2 Interest, and each of the Participation A‑1 Interest and the
Participation A‑2 Interest shall be of equal priority with the other, and no
portion of any Participation Interest shall have priority or preference over any
portion of the other Participation Interest or the security therefor. Any
amendment of the Loan Documents shall not alter, and any modification of the
Loan Documents shall be structured to preserve (to the extent necessary), the
priority described in the previous sentence. Notwithstanding any other provision
hereof, it is understood and agreed that the Participation A‑1 Interest and the
Participation A‑2 Interest shall not represent a direct ownership interest in
the Loan but shall represent a participating beneficial ownership interest (of
the type and nature contemplated by 11 U.S.C. Section 541(d) of the U.S.
Bankruptcy Code) in the Loan, the proceeds thereof and the Loan Documents, in
each case allocable to the applicable Participation Interest as provided herein.
(a)    The right of Participation A‑1 Holder and Participation A‑2 Holder to
receive payments of interest, principal and other amounts with respect to the
Participation Interests shall

N-235297

--------------------------------------------------------------------------------



at all times be pari passu. All amounts tendered to Noteholder pursuant to the
Loan Agreement for application to the Loan thereunder shall be applied in the
following order of priority without duplication (and payments shall be made on
each Payment Date):
(i)    first, to repay to any Lender, in a pro rata amount, any Delinquency
Amount funded by each Lender, together with accrued and unpaid interest, at the
Default Rate from and including the date such Delinquency Amount was advanced
until the Delinquency Amount is paid in full, (and such amount paid under this
clause (a) shall be deducted from amounts that would otherwise be payable to the
Delinquent Participant pursuant to the remainder of this Section 4(b));
(ii)    second, pari passu, to (x) Participation A‑1 Holder in an amount equal
to the accrued and unpaid interest for the applicable collection period
(including any overdue interest) on the Participation A‑1 Principal Balance at
the Participation A‑1 Rate and (y) Participation A‑2 Holder in an amount equal
to the accrued and unpaid interest for the applicable collection period
(including any overdue interest) on the Participation A‑2 Principal Balance at
the Participation A‑2 Rate;
(iii)    third, pari passu, to (x) Participation A‑1 Holder in an amount equal
to the Participation A‑1 Percentage Interest of principal payments received, if
any, with respect to the Loan, until the Participation A‑1 Principal Balance has
been reduced to zero and (y) Participation A‑2 Holder in an amount equal to the
Participation A‑2 Percentage Interest of principal payments received, if any,
with respect to the Loan, until the Participation A‑2 Principal Balance has been
reduced to zero;
(iv)    fourth, any yield maintenance payment, to the extent paid by the
Borrower with respect to the Note and to be applied to the Loan pursuant to the
Loan Agreement, shall be paid to each of Participation A‑1 Holder and
Participation A‑2 Holder, pro rata, based on their respective Percentage
Interests;
(v)    fifth, any exit fee, to the extent actually paid by the Borrower in
respect of the Note and payable in respect of the Loan, shall be paid to
Participation A‑1 Holder and Participation A‑2 Holder, pro rata, based on their
respective Percentage Interests;
(vi)    sixth, any default interest or late payment charges, pari passu, to
Participation A‑1 Holder and Participation A‑2 Holder, based on their respective
Percentage Interests; and
(vii)    seventh, if any excess amount is available to be distributed in respect
of the Loan, and not otherwise applied in accordance with the foregoing clauses
(i)-(vii), any remaining amount shall be paid as follows: (A) first, to
Participation A‑1 Holder and Participation A‑2 Holder, pro rata based on the
respective amounts unreimbursed, up to the amount of any unreimbursed costs and
expenses paid or reimbursed by either with respect to the Loan pursuant to this
Agreement, and (B) second, any remaining amount to Participation A‑1 Holder and
Participation A‑2 Holder in accordance with their respective Percentage
Interests.

N-235297

--------------------------------------------------------------------------------



5.    Intentionally Omitted.
6.    Actions With Respect to the Loan.
(a)    Appointment of “Lead Lender” and General Powers. The Lenders hereby
appoint and authorize the Participation A‑1 Holder, as “lead lender” (acting in
such capacity hereunder, the “Lead Lender”), to take such action and to exercise
such powers under the Loan Documents as are delegated to the Lead Lender by the
terms hereof, together with such powers as are reasonably incidental thereto on
behalf of the Lenders. The Lead Lender shall have all rights under the Loan
Documents with respect to administration of the Loan and the security for the
Loan, which rights shall be subject to the terms, provisions and limitations of
this Agreement (including, without limitation, Section 6(b) hereof). Without
limiting the foregoing, except as otherwise expressly provided for in the Loan
Documents or this Agreement, including Section 6(b) hereof, Lead Lender shall
have sole and exclusive authority and the right, in its discretion, to (i) grant
or withhold approvals under the Loan Documents; (ii) agree to the modification
or waiver of any of the terms or provisions of the Loan Documents; (iii) consent
to any action or failure to act by the Borrower or any other Loan Party; (iv)
unilaterally exercise any and all remedies under the Loan Documents, including
commencing and completing a foreclosure sale, accepting a deed in lieu thereof
(in each case pursuant to Section 11 hereof), and selling the Foreclosure
Collateral after completing such Foreclosure or deed in lieu thereof; and (v)
exercise or refrain from exercising any rights which the Lead Lender may have
with respect to the Loan, the Loan Documents, the Premises or any of the Other
Collateral or other security therefor, including, without limitation, the right
to:
(i)    receive, review and process all documents, certificates, opinions,
insurance policies, reports, requisitions and other materials of every nature
and description submitted by, or on behalf of, the Borrower and pursuant to this
Agreement, the Loan Agreement or the other Loan Documents, and to determine
whether or not the Borrower or any other Loan Party is in compliance with the
requirements of the Note, the Loan Agreement and the other Loan Documents;
(ii)    except as otherwise provided in Section 6(b) below, waive or reduce any
claim for any late payment charges or default interest due under the Loan
Documents;
(iii)    receive all payments of principal, interest, fees and other charges
paid by or on behalf of the Borrower and distribute all such funds to the
Lenders as provided for in this Agreement;
(iv)    enforce or refrain from enforcing all of the rights, remedies and
privileges afforded or available to the Noteholder under the terms of the Loan
Agreement, the Note and the other Loan Documents, any opinion, certificates,
warranties, representations or insurance policies furnished by or on behalf of
the Borrower or any other Loan Party;
(v)    in connection with any Foreclosure or other enforcement action,
unilaterally (1) bring such Foreclosure or other enforcement action in the Lead
Lender’s name, as the Lead Lender for all of the other Lenders collectively, (2)
retain and direct counsel to prosecute such Foreclosure or other enforcement
action on behalf of the Lead Lender for all of the

N-235297

--------------------------------------------------------------------------------



other Lenders, (3) make all decisions concerning the appointment of a receiver,
the conduct of such Foreclosure or other enforcement action, the collection of
any judgment, the settlement of such Foreclosure or other enforcement action,
the acceptance of a deed-in-lieu of foreclosure, the bid on behalf of the
Lenders at any foreclosure sale, and the commencement and conduct of any
deficiency judgment proceeding, (4) subject to Section 11 hereof, determine the
manner of taking and holding title to the Foreclosure Collateral, and the sale
of the Foreclosure Collateral after a Foreclosure, and (5) otherwise act on
behalf of the Lenders in connection with such Foreclosure or other enforcement
action;
(vi)    unilaterally vote (as representatives of the Lenders) all claims with
respect to the Loan in any bankruptcy, insolvency or similar proceeding,
provided that Lead Lender shall, in connection with any Bankruptcy Action,
(1) submit or file a proof of claim on behalf of all Lenders, as Lead Lender for
same, (2) vote on behalf of the Lenders pursuant to their direction in
accordance with Section 6(b) below, and (3) otherwise act on behalf of the
Lenders in connection with such Bankruptcy Action;
(vii)    do or refrain from doing all such other acts as may be reasonably
necessary or incident to the administration and servicing of the Loan and the
enforcement of the rights and remedies of the Lenders;
(viii)    as representative of the Lenders and subject to Section 6(b) modify or
waive any of the terms of the Loan Documents;
(ix)    as representative of the Lenders and subject to Section 6(b) consent to
any action or failure to act by the Borrower or any party to the Loan Documents;
and
(x)    as representative of the Lenders and subject to Section 6(b), take legal
action to enforce or protect the Lenders’ interests with respect to the Loan or
to refrain from exercising any powers or rights under the Loan Documents,
including the right at any time to call or waive any Events of Default, or
accelerate or refrain from accelerating the Loan or unilaterally institute any
Foreclosure action.
No Lender shall have any direct rights whatsoever against or with respect to the
Borrower or any Guarantor with respect to the Lead Lender’s administration of,
or exercise of its rights and remedies with respect to, the Loan and each Lender
hereby presently and irrevocably assigns and conveys to Lead Lender (or Servicer
acting on behalf of the Lead Lender), such rights. Each Lender shall, from time
to time, execute such documents as the Lead Lender shall reasonably request to
evidence such assignment with respect to the rights described in that certain
Section 6(a)(iv) above. By its execution of this Agreement, each Lender hereby
authorizes and directs the Participation A‑1 Holder to act as “Lead Lender” and
as “Mortgage Lender” on its behalf in all respects in connection with the Loan
Documents (but subject to the provisions of this Agreement, including, without
limitation, Section 6(b) hereof) and each Lender shall be bound by any acts of
the Lead Lender taken in accordance with this Agreement. Each Lender hereby
acknowledges and consents to the terms and provisions set forth in this
Section 6(a). Each Lender acknowledges and agrees that the Lead Lender owes no
fiduciary duty to any Lender in connection with its actions taken as Lead Lender
hereunder;

N-235297

--------------------------------------------------------------------------------



provided that the foregoing shall not relieve any Lender from acting in
accordance with this Agreement.
 

(b)    Unrestricted Actions Requiring Unanimous Consent. Notwithstanding
anything to the contrary contained in this Agreement, if a particular provision
of a Loan Document imposes a reasonableness standard with respect to an item
that requires the consent or approval of the “lender” thereunder, then such
standard shall also be applicable to each of the Lenders and the Lead Lender in
the exercise of their rights pursuant to this Section 6(b) to approve or consent
to such matter. In the event that the Lead Lender receives a proposal from
Borrower in connection with any of the items listed below, the Lead Lender shall
promptly forward a copy of such proposal to the Lenders together with the Lead
Lender’s recommended course of action (“Action Notice”). The Lenders shall
respond in timely manner to any Action Notice, and in any event within a period
that will permit the Lead Lender to respond within the time periods contemplated
under the Loan Documents (and failing which the Lead Lender may respond with
respect to the Action Notice without the input of the Lenders). In the event
that the Loan Documents provide for a deemed approval binding against the
“lender” thereunder (the applicable date of such deemed approval, the
“Applicable Deemed Approval Date”), then the Lead Lender shall promptly notify
the Lenders of the applicable time period for such deemed approval, and the
Action Notice shall specify a time to respond not less than two (2) Business
Days prior to the Applicable Deemed Approval Date. In the event that any Lender
fails to respond to the Action Notice within such time period, it shall be
deemed to have approved the recommended course of action set forth in the Action
Notice. Subject to the foregoing, in connection with any of the items listed
below, unless such action by the Lead Lender is required under the terms of the
Loan Documents (i.e. non-discretionary), the Lead Lender shall not take such
action and/or make decisions with regard to any of the following items unless it
shall have received the unanimous consent of all of the Lenders which are not
Delinquent Participants:
(i)    modify or amend in any respect whatsoever (or vote in favor of any plan
of reorganization or similar plan that would have the effect of causing) the
interest rate, monthly payment, or other monetary or economic provisions, or any
provision which restricts the Borrower from incurring additional indebtedness,
set forth in the Loan Documents in any manner;
(ii)    at any time after acceleration of the maturity of the Loan, accept any
late payment on the Loan;
(iii)    accept, receive or apply any prepayment (except as expressly provided
in the Loan Documents);
(iv)    release, waive, forgive or reduce any claim for principal and/or
interest under the Loan Documents or increase or decrease the principal or
interest under the Loan Documents;

N-235297

--------------------------------------------------------------------------------



(v)    waive or reduce any claim for any late payment charges or default
interest due under the Loan Documents in excess of two (2) times each year;
(vi)    give any material consent, waiver or approval under any of the Loan
Documents, including in respect of any default thereunder;
(vii)    except as otherwise set forth in Section 6(c) below, approve any
material amendment, modification or waiver of any provision of the Note, the
Loan Agreement or any other Loan Document;
(viii)    approve any insurance not conforming to the requirements in the Loan
Documents;
(ix)    extend or shorten the maturity date of the Note, provided however, that
the maturity date of the Note may be extended for up to thirty (30) days taken
only one (1) time over the term of the Loan;
(x)    permit secondary financing or any other borrowing by Borrower not
expressly permitted by the Loan Documents;
(xi)    waive, defer or otherwise vary from the enforcement of the terms of the
Loan Documents relating to payment of interest, principal, real estate taxes or
in the procurement of insurance, provided however, that the forgoing action may
be taken only one (1) time over the term of the Loan for up to thirty (30) days;
(xii)    enter into any agreement providing for the subordination of the Loan;
(xiii)    release any claim under the title insurance insuring the validity and
priority of the lien of the Mortgage securing the Loan;
(xiv)    consent to any release, termination, modification or amendment of a
guaranty of payments or indemnity under the Loan;
(xv)    release any lien created by the Loan Documents (except as expressly
provided in the Loan Documents where no approval is required);
(xvi)    decrease any fee payable by Borrower under the Loan Documents;
(xvii)    approve or consent to the transfer or pledge of any direct or indirect
ownership interests in Borrower, the Premises or the Other Collateral not
permitted by the Loan Documents;
(xviii)    approve or consent to any release, substitution or exchange of any
collateral or security for the Loan, except as permitted or required under the
Loan Documents;
(xix)    give any preference to one Participation Interest over any other
Participation Interest;

N-235297

--------------------------------------------------------------------------------



(xx)    approve, accept or consent to any cancellation or termination of any of
the Loan Documents;
(xxi)    Intentionally Omitted;
(xxii)    allow any insurance proceeds or condemnation award to be used for
restoration of the Premises unless permitted by the Loan Documents;
(xxiii)    take any action to bring the Premises into compliance with
environmental laws (provided the foregoing shall not restrict Lead Lender from
the making and pursuing any claim under any environmental guarantees or
indemnities);
(xxiv)    waive, compromise or settle any material claim against Borrower or any
guarantor or other person or entity (hereinafter referred to as a “Guarantor”)
liable for payment of the Loan in whole or in part or for the observance and
performance by Borrower of any of the terms, covenants, provisions and
conditions of the Loan Documents, or release Borrower or any Guarantor from any
obligation or liability under the Loan Documents;
(xxv)    Intentionally Omitted;
(xxvi)    encumber, release, reconvey or change, in whole or in part, any
collateral or security interest held under the Loan Documents other than in
accordance with Section 12 hereof or any of the express provisions of the Loan
Agreement;
(xxvii)    make any Protective Advances except as otherwise provided in Section
6(e) below; or
(xxviii)    any other decision expressly identified in this Agreement as being
subject to approval of all Lenders.
(c)    Intentionally Omitted.
(d)    Requests for Instructions. In addition to the required consents or
approvals referred to in Section 6(b) above, Lead Lender may at any time request
instructions from the Lenders with respect to any waivers, consents, approvals
or other actions which, by the terms of this Agreement or of any of the Loan
Documents, do not require consent of, or instructions from, the Lenders, and if
such instructions are promptly requested, Lead Lender shall be absolutely
entitled to refrain from taking any action or to withhold any approval and shall
not be under any liability whatsoever to the Lenders for refraining from taking
any action or withholding any approval under any of the Loan Documents until it
shall have received such instructions from the Lenders. Without limiting the
foregoing, no Lender shall have any right of action whatsoever against Lead
Lender as a result of Lead Lender acting or refraining from acting under this
Agreement or any of the other Loan Documents in accordance with the instructions
of any Lender. Lead Lender shall in all cases be fully protected from the
Lenders in acting, or in refraining from acting, hereunder and under any other
Loan Document in accordance with written instructions signed by the all Lenders,
and such instructions and any action taken or failure to act pursuant thereto
shall be binding on all of Lenders.

N-235297

--------------------------------------------------------------------------------



Without limiting the foregoing, as among Lenders, under no circumstances shall
Lead Lender be required to take any action that (i) Lead Lender in good faith
believes could reasonably cause it to incur any liability (unless such other
Lenders provide to Lead Lender protection against such liability satisfactory to
Lead Lender in its sole discretion) or (ii) is in violation of any legal
requirement.
(e)    Protective Advances. If any Lender determines, in good faith,
that Protective Advances are required in an amount less than or equal to One
Hundred Thousand Dollars ($100,000) (which amount shall be aggregated with all
other Protective Advances made by such Lender without the consent of the other
Lenders), then either Lender may make such a Protective Advance without the
consent of the other Lenders.  If any Lender determines, in good faith,
that Protective Advances are required in an amount greater than One Hundred
Thousand Dollars ($100,000) (which amount shall be aggregated with all other
Protective Advances made by such Lender without the consent of the other
Lenders), then the Lenders shall mutually agree to make such a Protective
Advance. In the event the Lenders mutually agree to make such a Protective
Advance, such Protective Advance shall be paid by each Lender pro rata based on
their respective Percentage Interests; provided however, that if the Lenders so
agree, either Lender may fund the full amount of such Protective Advance. If the
Lenders fail to mutually agree that a Protective Advance is so required, then
after the occurrence and during the continuance of an Event of Default (as
defined in the Loan Agreement) under the Loan, either Lender may exercise the
buy/sell rights pursuant to Section 13 below.
7.    Exercise of Remedies. Each of the Lenders acknowledges that, subject to
the terms of this Agreement, (i) the Lead Lender may exercise or refrain from
exercising any rights that the Lead Lender may have hereunder in a manner that
may be adverse to the interests of the Lenders, so long as such actions are in
accordance with the other terms of this Agreement, and (ii) the Lead Lender
shall have no liability whatsoever to any Lender as a result of the Lead
Lender’s exercise of such rights or any omission by the Lead Lender to exercise
such rights, except as expressly provided herein or for acts or omissions that
are taken or omitted to be taken by the Lender that constitute the gross
negligence or willful misconduct of the Lead Lender or a breach of this
Agreement.
8.    Intentionally Omitted.
9.    Intentionally Omitted.
10.    Notices and Reports.
(a)    Lead Lender shall give (or shall cause the Servicer to give) the Lenders
prompt written notice of each written notice given to the Lead Lender as
“Lender” under the Loan Agreement and, to the extent received and not expressly
prohibited by the Loan Agreement, shall deliver to the Lenders all reports and
other deliverables, including, without limitation, rent rolls, financial
statements and operating statements, amendments, etc., required to be delivered
by Borrower under the Loan Documents.
(b)    Unless otherwise specifically stated herein, if the Lead Lender is
required to deliver any statement, report or information under any provisions of
this Agreement, the Lead

N-235297

--------------------------------------------------------------------------------



Lender may satisfy such obligation by (x) physically delivering a paper copy of
such statement, report or information, (y) delivering such statement, report or
information in a commonly used electronic format or (z) making such statement,
report or information available on an Internet website, unless this Agreement
expressly specifies a particular method of delivery.
11.    Foreclosure; Possession of Premises and Other Collateral.
(a)    Prior to any Foreclosure, the Lead Lender shall form a wholly-owned
special purpose limited liability company approved by the Lenders, the interests
in which shall be wholly-owned by the Lenders or their respective nominees based
upon their respective Percentage Interests at the time such limited liability
company is formed, and co-managed by the Lenders (“Lender Newco”) to consummate
the Foreclosure and (if the winning bidder) own the Foreclosure Collateral
thereafter. Lead Lender shall enter into the organizational documents (the
“Lender Newco Organizational Documents”) governing Lender Newco on behalf of the
Lender, pursuant to which the rights of the Lenders and Lead Lender shall be
consistent with those hereunder. Any bid by Lender Newco at such foreclosure
sale for an amount greater than the outstanding balance of the Loan (in
connection with a Foreclosure of the Loan) shall require the consent of each of
the Lenders (provided, however, that each of the Lenders may bid at a
foreclosure sale for an amount greater than the outstanding balance of the
applicable loan for its own account). Any Foreclosure shall be conducted in
accordance with the terms and provisions this Agreement.
(b)    Among other things, the parties anticipate that the Lender Newco
Organizational Documents will include: (i) the establishment of a business plan
for the operation and disposition of the Premises; (ii)  a buy-sell arrangement,
to be applicable if the Lenders are unable to reach agreement regarding
adoption, modification or implementation of the business plan or other material
disputes between them in operating Lender Newco; and (iii) terms which provide
that the economic interests of the Lenders will be the same as such interest
appeared prior to the Foreclosure.
(c)    Upon consummation of the Foreclosure of the Loan, this Agreement shall
terminate (except for such provisions hereof which expressly survive
termination).
(d)    Except as otherwise provided in written instructions delivered to the
Lead Lender by the Lenders, the Lead Lender shall not obtain title to any
Foreclosure Collateral as a result or in lieu of foreclosure or otherwise, and
shall not otherwise acquire possession of, or take other action with respect to,
any Foreclosure Collateral (collectively, a “Possession Action”), if, as a
result of any such Possession Action, any Lender would be considered to hold
title to, to be a “mortgagee-in-possession” of, or to be an “operator” of such
Premises within the meaning of any environmental law, or a “discharger” or
“responsible party” thereunder, unless: (i) the Lenders have agreed to obtain,
and have received, an Environmental Assessment acceptable to each Lender that
the Premises is in material compliance with applicable environmental laws; and
(ii) in the event the Environmental Assessment does not indicate such material
compliance, each of the Lenders has elected to proceed with the Possession
Action. The cost of preparation of any Environmental Assessment shall be paid by
the Lead Lender as an expense reimbursable hereunder.

N-235297

--------------------------------------------------------------------------------



12.    Transfer.
(a)    Each Lender may, from time to time, in its sole discretion, Transfer its
interest in the Loan, as applicable, to any Person, provided that no Lender may:
(a) Transfer more than 49% of its interest in the Loan to any transferee that is
not a Qualified Transferee; (b) Transfer its interest in the Loan or any portion
thereof to a transferee that such Lender has reason to believe, based on
reasonable diligence, is an Embargoed Person; or (c) Transfer its interest in
the Loan or any portion thereof to Borrower, or any entity which owns, directly
or indirectly, a beneficial ownership interest in Borrower. Within fifteen
(15) Business Days of any such Transfer, the transferring Lender shall provide
written notice of such Transfer to each other Lender, which notice shall include
name, address and other notice information for such transferee (“Transfer
Notice”). Upon receipt of the Transfer Notice, the Lead Lender shall promptly
update Schedule I hereto to include such transferee and notice information
relating thereto and distribute such revised Schedule I to each other Lender.
Until receipt of the Transfer Notice, the Lead Lender will not consider any
Transfer valid and may continue to make distributions and service the Loan as if
no such Transfer had occurred.
(b)    Subject to the final paragraph of this Section 12(b), but notwithstanding
any other provision hereof, each Lender consents to the other Lender’s pledge (a
“Pledge”) of such Lender’s interest in the Loan to any entity that is a
Qualified Transferee (a “Loan Pledgee”), on the terms and conditions hereafter
set forth in this Section 12(b), it being further agreed that a financing
provided by a Loan Pledgee to a Lender or to an entity that owns, directly or
indirectly, substantially all of the interests of such Lender, and that is
secured by such Lender’s interest in the Loan and that is structured as a
repurchase arrangement shall qualify as a Pledge provided all other applicable
terms and conditions of this Section 12(b) are satisfied. Upon written notice by
a Lender (the “Pledging Lender”) to Lead Lender that the Pledge has been
effected, such Lender shall acknowledge receipt of such notice and thereafter
agrees: (a) to give Loan Pledgee written notice of any default by such Pledging
Lender under this Agreement or under any of the Loan Documents of which default
such Lender has actual knowledge; (b) to allow Loan Pledgee a period of at least
ten (10) days (in respect of a monetary default) and a reasonable period of not
less than thirty (30) days (in respect of a non-monetary default) to cure a
default by such Pledging Lender in respect of its obligations to the Lenders
hereunder or any of the Loan Documents, but Loan Pledgee shall not be obligated
to cure any such default; (c) that no amendment, modification, waiver or
termination of any of such Pledging Lender’s rights under this Agreement shall
be effective without the written consent of Loan Pledgee which consent shall not
be unreasonably withheld; provided, however, that the consent of Loan Pledgee
shall not be required unless such Pledging Lender’s consent was required
pursuant to the terms of this Agreement to effect such amendment, modification,
waiver or termination; (d) that such Lender shall deliver to Loan Pledgee such
estoppel certificate(s) as Loan Pledgee shall reasonably request (in the case of
certificates of third parties, subject to Noteholder’s right to obtain such
certificates and subject only to Noteholder’s reasonable efforts to so obtain),
provided that any such certificate(s) shall be in form and substance reasonably
satisfactory to such Lender; and (e) that, upon written notice (a “Redirection
Notice”) to such Lender by Loan Pledgee that such Pledging Lender is in default,
beyond applicable cure periods, under such Pledging Lender’s obligations to Loan
Pledgee pursuant to the applicable credit agreement between such Pledging Lender
and Loan Pledgee, and until such Redirection Notice is withdrawn or rescinded by
Loan Pledgee, such Lender shall remit to Loan Pledgee and not to such Pledging
Lender, any

N-235297

--------------------------------------------------------------------------------



payments that such Lender would otherwise be obligated to pay to such Pledging
Lender from time to time pursuant to this Agreement or any other agreement
between such Lender and such Pledging Lender that relates to the Loan. Lenders
hereby unconditionally and absolutely release each other from any liability on
account of the other Lender’s compliance with any Redirection Notice reasonably
believed by such Lender to have been delivered by Loan Pledgee in good faith.
Loan Pledgee shall be permitted to fully exercise its rights and remedies
against a Pledging Lender, and realize on any and all collateral granted by such
Pledging Lender to Loan Pledgee (and accept an assignment in lieu of foreclosure
as to such collateral), in accordance with applicable law and subject to all of
the other Lender’s rights and interests in the Loan and this Agreement, it being
expressly understood that while the Loan shall be subject to the Pledge, any
exercise of rights under the Pledge shall be subject to the other Lender’s
interest in the Loan. In such event, the other Lender shall recognize Loan
Pledgee (and any transferee which is also a Qualified Transferee at any
foreclosure or similar sale held by Loan Pledgee or any transfer in lieu of such
foreclosure), and its successors and assigns, as the successor to the Pledging
Lender’s rights, remedies and obligations under this Agreement and the Loan
Documents, and any such Loan Pledgee or Qualified Transferee shall assume in
writing the obligations of the Pledging Lender hereunder accruing from and after
such Transfer and agrees to be bound by the terms and provisions hereof (it
being agreed that, notwithstanding anything to the contrary contained herein,
such Loan Pledgee shall not be required to so assume the Pledging Lender’s
obligations hereunder prior to such realization on such collateral). The rights
of a Loan Pledgee under this paragraph shall remain effective unless and until
such Loan Pledgee shall have notified the other Lender in writing that its
interest in the Loan has terminated. All costs and expenses incurred by a party
hereto in connection with a Transfer of the other party’s interest in the Loan
shall be reimbursed by such transferring party or the Loan Pledgee. All costs
and expenses incurred by a Lender related to a Pledge shall, to the extent not
reimbursed by Borrower, be reimbursed by the Pledging Lender or the Loan Pledgee
to such Lender.
(c)    Notwithstanding any provisions herein to the contrary (but subject,
nevertheless, to the final paragraph of this Section 12(c)), if a conduit
(“Conduit”) which is not a Qualified Transferee provides financing to a Lender
then such Conduit will be a permitted “Loan Pledgee” despite the fact that is it
not a Qualified Transferee if the following conditions are satisfied:
(i)    The loan (the “Conduit Inventory Loan”) made by the Conduit to such
Lender to finance the acquisition and holding of its Note will require a third
party (the “Conduit Credit Enhancer”) to provide credit enhancement;
(ii)    The Conduit Credit Enhancer will be a Qualified Transferee;
(iii)    Such Lender will pledge its Note to the Conduit as collateral for the
Conduit Inventory Loan;
(iv)    The Conduit Credit Enhancer and the Conduit will agree that, if such
Lender defaults under the Conduit Inventory Loan, or if the Conduit is unable to
refinance its outstanding commercial paper even if there is no default by such
Lender, the Conduit Credit Enhancer will purchase the Conduit Inventory Loan
from the Conduit, and the Conduit will assign the pledge of such Lender’s Note
to the Conduit Credit Enhancer; and

N-235297

--------------------------------------------------------------------------------



(v)    Unless the Conduit is in fact a Qualified Transferee, the Conduit will
not have any greater right to acquire the interests in the Note pledged by such
Lender, by foreclosure or otherwise, than would any other purchaser that is not
a Qualified Transferee at a foreclosure sale conducted by a Loan Pledgee.
(d)    Notwithstanding any provisions herein to the contrary, if Participation
A-2 Holder shall Transfer (other than a Pledge pursuant to Section 12 above)
more than 49% (in the aggregate) of its Participation Interest, Participation
A-1 Holder may, at its option, elect to become Lead Lender and thereafter all
references to “Lead Lender” shall be deemed to refer to Participation A-1
Holder.
13.    Buy/Sell Rights.
(a)    In the event an Event of Default (without giving effect to any cure of
such Event of Default by Lenders) has occurred and is continuing and the Lenders
are unable to agree on any of the matters specified in Section 6, Section 11 or
any other matter which requires the consent of all of the Lenders hereunder or
under the Loan Documents or otherwise, then any Lender (the “Offeror”) may
deliver written notice (“Buy/Sell Notice”) to the other Lender (the “Offeree”)
making a buy/sell offer in respect of all, but not less than all, of the rights,
interests and obligations in the Loan then owned by the Offeree (collectively,
the “Loan Interests”). The Buy/Sell Notice shall include a specified price for
the entire Loan (the “Buy/Sell Purchase Value”). If a Buy/Sell Notice is
delivered by each Lender, the Lender delivering the earlier notice, or if the
notices are delivered at the same time, the Lender specifying the higher
Buy/Sell Purchase Value, shall be deemed the Offeror and its notice the
operative Buy/Sell Notice.
(b)    Within ten (10) Business Days (the “Decision Period”) after delivery of
the Buy/Sell Notice, the Offeree shall deliver to the Offeror a written notice
specifying its irrevocable election either (i) to purchase all, but not less
than all, of the Loan Interests of the Offeror (and to be the “Purchasing
Lender”, with the Offeror, in such capacity, being the “Selling Lender”), or
(ii) sell all, but not less than all, of its Loan Interests to the Offeror (and
to be the “Selling Lender”, with the Offeror, in such capacity, being the
“Purchasing Lender”), in each case for an amount based on the applicable
Percentage Interest of the Buy/Sell Purchase Value (the “Buy/Sell Purchase
Price”). If an Offeree fails to deliver such notice to the Offeror on or before
the end of the Decision Period, then such Offeree shall be deemed to have
elected to be the Selling Lender. In the event that the Participation A‑2 Holder
is the Purchasing Lender, the Participation A‑2 Holder shall also have the right
to acquire the Noteholder’s interest in the Loan without payment of any
additional compensation and the Participation A‑1 Holder shall cause the
Noteholder to convey such interest to the Participation A‑2 Holder on the
Buy/Sell Closing Date upon the terms and conditions set forth in Section 13(d)
below.
(c)    The closing of the purchase and sale of a Lender’s Loan Interests
pursuant to the Buy/Sell Notice shall take place at 10:00 a.m., New York time,
on the date specified by the Purchasing Lender, as applicable, which date shall
be no later than the 10th Business Day, and no earlier than the 2nd Business
Day, after the end of the Decision Period (or on such other date as the parties
mutually agree) (the “Buy/Sell Closing Date”).

N-235297

--------------------------------------------------------------------------------



(d)    At the closing, (i) the Selling Lender shall transfer and assign to the
Purchasing Lender, without recourse, all of its Loan Interests free and clear of
all liens, claims, and encumbrances, and (ii) the Purchasing Lender shall pay
the Buy/Sell Purchase Price, as adjusted to reflect any unreimbursed Lender
Protective Advances and/or Delinquency Amounts then due under this Agreement, by
wire transfer of immediately available funds to the account designated by the
Selling Lender. At such closing, the Selling Lender shall execute and deliver
such documents and instruments as the Purchasing Lender shall reasonably require
in order to effect such transfer; provided that the Selling Lender shall not be
required to give any representation or warranty other than as to its ownership
of its Loan Interests, lack of encumbrances on its Loan Interests and authority
to transfer its Loan Interests. Each Lender shall pay its own expenses incurred
in connection with a transfer pursuant to this Section 13, with applicable
transfer taxes being paid by the party primarily responsible for the same. The
Purchasing Lender agrees to provide all certifications which are required to
effectuate the Transfer of the Selling Lender’s interest in the Loan pursuant to
this Section 13 and the Selling Lender hereby agrees to reasonably cooperate
with Purchasing Lender to effectuate such Transfer.
(e)    All interest and other charges accrued on the Selling Lender’s Loan
Interests, as applicable, for the period up to the Buy/Sell Closing Date and
paid under the related Loan Documents shall be for the account of the Selling
Lender regardless of whether received by the Buy/Sell Closing Date. All interest
and other charges accruing after the Buy/Sell Closing Date in respect of the
Loan Interests of the Selling Lender shall be for the account of the Purchasing
Lender.
14.    Intentionally Omitted.
15.    Representations and Warranties of the Lender. Each Lender represents and
warrants to the other Lenders that the execution, delivery and performance of
this Agreement is within its corporate, limited liability company or limited
partnership powers, as applicable, has been duly authorized by all necessary
corporate, limited partnership or limited liability company action, as
applicable, and does not contravene in any material respect its organizational
documents or any law or contractual restriction binding upon it, and that this
Agreement is the legal, valid and binding obligation of such Lender enforceable
against it in accordance with the terms hereof except as such enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally, and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law), and except that the enforcement of rights
with respect to indemnification and contribution obligations may be limited by
applicable law.
16.    Independent Analysis of Each Lender. Each Lender acknowledges that it
has, independently and without reliance upon representations made by any other
Lender (except to the extent expressly set forth herein) and each Lender
acknowledges and agrees that any information provided to such Lender and based
on such documents and information as such Lender has deemed appropriate, made
its own credit analysis and decision with respect to its ownership of its
interest in the Loan. Each Lender acknowledges that no other Lender has made any
representations or warranties with respect to the Loan, the Other Collateral,
the Premises, Borrower, or otherwise, except as set forth in the representation
letter of even date herewith, and that each Lender shall have

N-235297

--------------------------------------------------------------------------------



no responsibility for (i) the collectability of the Loan, (ii) the execution,
validity, enforceability or legal effect of any of the Loan Documents, (iii) the
validity, sufficiency, priority or effectiveness of the lien created or to be
created by the Loan Documents, or (iv) the financial condition of Borrower or
any guarantor or obligor in respect of the Loan. Each Lender assumes all risk of
loss in connection with its interest in the Loan (as against the other Lenders
only) from the failure or refusal of Borrower to pay interest, principal or
other amounts due under the Loan, defaults by Borrower under the Loan Documents,
or the unenforceability of any of the Loan Documents, for reasons other than
gross negligence, willful misconduct or breach of this Agreement by any other
Lender.
17.    Limited Liability; Indemnity; Risk of Loss. Neither Lead Lender nor its
Affiliates nor any of the directors, officers, employees or agents thereof shall
be under any liability to any Lender or any third party for taking or refraining
from taking any action, in good faith and pursuant to this Agreement, or for
errors in judgment; provided, however, that this provision shall not protect
Lead Lender or any such Person against any liability which would otherwise be
imposed on Lead Lender or any such Person by reason of Lead Lender’s breach of
this Agreement or its willful misfeasance, bad faith or gross negligence in the
performance of its duties hereunder. Lead Lender and any director, officer,
employee or agent thereof may rely in good faith on any document of any kind
which, prima facie, is properly executed and submitted by any appropriate Person
respecting any matters arising hereunder. Each Lender agrees that it will
reimburse Lead Lender, on a pro rata basis according to its respective
Percentage Interest for its share of the cost of any claim, action, suit,
damage, loss, liability, cost or expense incurred (including reasonable
attorneys’ fees) for which Lead Lender has not been reimbursed by Borrower,
arising out of or relating to this Agreement, the Note or any other Loan
Document, Lead Lender’s performance hereunder, or any specific action which the
Lenders authorized or requested Lead Lender to perform pursuant to this
Agreement, as such are incurred, except for any loss, liability or expense
incurred by reason of Lead Lender’s breach of this Agreement, willful
misfeasance, bad faith or negligence. Notwithstanding the exception set forth in
the preceding sentence, in the event that Lead Lender sustains any loss,
liability or expense by reason of such exception and which results from any
overcharges to Borrower under the Loan, to the extent that such overcharges were
collected by Lead Lender and remitted to the Lenders, the Lenders shall promptly
remit such overcharge to Borrower after the Lenders’ receipt of written notice
from Lead Lender regarding such overcharge. In the case of any matter
indemnified hereunder, Lead Lender shall be indemnified first from amounts
available to be distributed to the Lenders and then from the Lenders in
accordance with their respective Percentage Interests.
No Lender shall have any liability to the other Lender with respect to their
respective interests in the Loan, except with respect to acts or omissions
caused by or resulting from the gross negligence or willful misconduct of such
Lender or a breach of this Agreement. Each Lender assumes all risk of loss in
connection with its investment in the Loan to the full extent of interest in the
Loan.
The provisions of this Section 17 shall survive any termination of the rights
and obligations of Lead Lender and each other Lender hereunder.
18.    Reimbursement of Lender. The Lenders acknowledge that that Lead Lender
and/or the other Lenders will be required to expend monies or be subject to
liabilities under this

N-235297

--------------------------------------------------------------------------------



Agreement. As a result, to the extent Lead Lender and/or the other Lenders (a)
incurs out-of-pocket costs or expenses as “lender” under the Loan Documents or
(b) incurs other losses, damages, or liabilities as “lender” under the Loan
Documents, then all such costs, expenses, losses, damages, and liabilities shall
be subject to reimbursement by the other Lenders based on their respective
Percentage Interests.
19.    Termination; Survival. This Agreement shall terminate upon the earlier to
occur of (i) the full and final payment of the Loan; (ii) the final disposition
of the Lender’s interests in the Premises and the Other Collateral following
Foreclosure; or (iii) the consummation of a Foreclosure pursuant to Section 11
hereof; provided however, that the provisions of Sections 16 and 17 shall
survive such termination.
20.    No Joint Venture or Creation of Partnership. Neither the execution of
this Agreement, nor any of the arrangements provided for herein including,
without limitation, any agreement to share in payments or losses as provided
herein, is intended to be, nor shall it be construed to be, the formation of a
partnership or joint venture between the parties to this Agreement.
21.    Acknowledgement by Parties Hereto; Successors and Assigns. The agreement
to and acceptance of this Agreement by the parties hereto, indicated by the
execution of this Agreement, shall evidence each party’s acceptance of all the
terms and conditions of this Agreement. The terms and provisions of this
Agreement shall inure to the benefit of and be binding upon the parties hereto
and their respective permitted successors and assigns.
22.    Right to Transact Other Business. Lead Lender and each Lender and/or any
of their respective affiliates may accept deposits from, lend money to, act as
trustee under indentures of, and generally engage in any kind of business with,
Borrower and any Affiliate thereof, their partners, or any other Person without
any duty to account therefor to the other Lenders, as the case may be.
23.    Notices. Except as otherwise expressly provided herein, all notices,
requests and demands to or upon the respective parties hereto to be effective
shall be in writing, and shall be deemed to have been duly given or made when
delivered by hand, or five (5) days after being deposited in the United States
mail, certified or registered, postage prepaid, or, in the case of a nationally
recognized overnight courier service, one (1) Business Day after delivery to
such courier service, addressed at the address specified on Schedule I hereto as
updated and distributed to all parties hereto from time to time.
24.    Entire Agreement. This Agreement supersedes all previous agreements, oral
or written, among the parties hereto with respect to the subject matter hereof.
25.    Modifications and Amendments. This Agreement may not be modified or
amended orally or waived or modified in any manner except as expressly set forth
herein. All modifications or amendments shall be by an agreement in writing
signed by the party against whom enforcement is sought.

N-235297

--------------------------------------------------------------------------------



26.    Governing Law; Submission to Jurisdiction; Estoppels.
(a)    This Agreement and the rights and obligations of the parties hereto shall
be construed in accordance with and be governed by the laws of the State of New
York (without giving effect to the principles thereof relating to conflicts of
law).
(b)    Any legal action or proceeding with respect to this Agreement and any
action for enforcement of any judgment in respect thereof may be brought in the
courts of the State of New York, Borough of Manhattan, or of the United States
of America for the Southern District of New York and, by execution and delivery
of this Agreement, each party hereby accepts for itself and in respect of its
property, generally and unconditionally, the non-exclusive jurisdiction of the
aforesaid courts and appellate courts for any such action or proceeding. Each
party hereby irrevocably waives any objection which it may now or hereafter have
to the laying of venue of any of the aforesaid actions or proceedings arising
out of or in connection with this Agreement brought in the courts referred to
above and hereby further irrevocably waives the right, and agrees not, to plead
or claim in any such court that any such action or proceeding brought in any
such court has been brought in an inconvenient forum. Nothing herein shall
affect the right of any Lender or any holder of the Loan to serve process in any
other manner permitted by law or to commence legal proceedings or otherwise
proceed against Borrower in any other jurisdiction.
(c)    Each of the Lenders, to the fullest extent that they may lawfully do so,
hereby waives trial by jury in any action or proceeding, including, without
limitation, any tort action, brought by any party hereto with respect to this
Agreement or otherwise with respect to the Loan.
(d)    Each Lender shall at any time upon the request of any of the other
Lenders deliver to the requesting Lender a written certification certifying the
amount of the outstanding principal balance of its Participation Interest,
whether the Lender providing the certification has transferred or encumbered its
interest in the Loan and, if so, the details relating to such transfer or
encumbrance, and such other matters regarding the Loan (including but not
limited to the unpaid balance thereof, and the amount and status of any escrows
held pursuant to the Loan) and this Agreement as any such Lender may reasonably
request.
27.    Counterparts. This Agreement may be executed in any number of duplicates
and counterparts and by the different parties hereto on separate counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall together constitute one and the same instrument.
28.    Effectiveness. This Agreement shall become effective on the date on which
each of the parties hereto shall have signed and have delivered to the other a
counterpart.
29.    Headings Descriptive. The headings of the several Sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.
30.    Severability. In case any provision in or obligation under this
Agreement, the Loan Agreement, the Note or the other Loan Documents shall be
invalid, illegal or unenforceable

N-235297

--------------------------------------------------------------------------------



in any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.
31.    Intentionally Omitted.
32.    Approval of Documents. Each Lender has examined and approved the Loan
Agreement, the Note and the other Loan Documents and materials relating to the
Loan, and has made all such inquiries concerning the Loan, as such Lender has
deemed necessary or appropriate.
33.    Excess Amounts Received by Lenders. Each Lender agrees that if at any
time it shall receive from any sources whatsoever any payment on account of the
Loan in excess of its share thereof (as determined in accordance with the
provisions of this Agreement), it will promptly remit to Lead Lender its share
of such excess, as determined in accordance with the provisions of this
Agreement, and Lead Lender shall cause the excess amounts so received to be
properly applied.
34.    Interests Not Securities. The Participation Interests sold by the
Noteholder to the Lenders (or to any other Person in accordance with the
provisions of this Agreement) shall not be deemed to be a security or securities
within the meaning of the Securities Act of 1933 or the Securities Exchange Act
of 1934.
35.    Parties’ Intent. It is the intent and purpose of the parties hereto that
this Agreement represent a sale by Noteholder to each of the Participation A-1
Holder and the Participation A‑2 Holder of their respective beneficial ownership
interests in the Loan and the Loan Documents and the rights, benefits and
obligations arising therefrom. This Agreement shall not be deemed to represent a
pledge of any interest in the Loan by the Noteholder, or a loan from any Lender
to the Noteholder.
36.    Withholding Taxes. In the event Lead Lender shall be required by law to
deduct and withhold Taxes from interest, fees or other amounts payable to any
Lender with respect to the Loan as a result of such Lender constituting a
Non-Exempt Person, Lead Lender, shall be entitled to so deduct or withhold with
respect to such Non-Exempt Person’s interest in such payment (all withheld
amounts being deemed paid to such Non-Exempt Person), provided the Lead Lender
shall furnish such Non-Exempt Person with a statement setting forth the amount
of Taxes withheld, the applicable rate and other information which may
reasonably be requested for the purposes of assisting such Non-Exempt Person to
seek any allowable credits or deductions for the Taxes so withheld in each
jurisdiction in which such Non-Exempt Person is subject to Taxes. Such
Non-Exempt Person agrees to indemnify the Lead Lender against and to hold the
Lead Lender harmless from any Taxes, interests, penalties and reasonable counsel
fees arising from any failure of the Lead Lender to withhold Taxes from payments
made to such Non- Exempt Person in reliance upon any representation,
certificate, statement, document or instrument made or provided by such
Non-Exempt Person to Lead Lender in connection with the obligation of the Lead
Lender to withhold Taxes from payments made to the Non-Exempt Person, it being
expressly understood and agreed that (i) the Lead Lender shall be absolutely and
unconditionally entitled to accept any such representation, certificate,
statement, document or instrument as being true and correct in all respects

N-235297

--------------------------------------------------------------------------------



and to fully rely thereon without any obligation or responsibility to
investigate or to make any inquiries with respect to the accuracy, veracity,
conclusory correctness, or validity of the same, and (ii) such Non-Exempt
Person, upon request of Lead Lender shall, at its sole cost and expense, defend
any claim relating to the foregoing indemnification by counsel selected by such
Non-Exempt Person and reasonably satisfactory to Lead Lender. Each Lender
represents that (i) it is not a Non-Exempt Person and (ii) it is not obligated
under applicable law to withhold Taxes on sums paid to it with respect to the
Loan or otherwise pursuant to this Agreement. Contemporaneously with the
execution of this Agreement, and from time to time as necessary during the term
of this Agreement, each Lender shall deliver to the Lead Lender evidence
reasonably satisfactory to the Lead Lender substantiating that it is not a
Non-Exempt Person and that the Lead Lender is not obligated under applicable law
to withhold Taxes on sums paid to it with respect to the Loan or otherwise.
Except as hereinafter expressly provided to the contrary, no Lender shall,
without obtaining the prior consent of the each other Lender, which consent may
be withheld in the sole and absolute discretion of such other Lender, sell or
assign its interest in the Loan, or any participation interest therein, to any
Non-Exempt Person. If any Lender (such Lender, an “Indemnifying Lender”) desires
to sell or assign its interest in the Loan, or a participation interest therein,
to a Non- Exempt Person, and if any other Lender does not consent to such sale
(such non-consenting Lender, an “Indemnified Lender”), the Indemnifying Lender
shall, notwithstanding the lack of such consent, be free to proceed with such
sale and assignment provided that the Indemnifying Lender, by instrument in form
and substance reasonably satisfactory to each Indemnified Lender, agrees to
indemnify and to hold each Indemnified Lender harmless from and against any loss
or liability such Indemnified Lender shall suffer in respect of its interest in
the Loan as a direct result of such sale and assignment to a Non-Exempt Person,
and which, but for such sale and assignment, would not otherwise have been
incurred by such Indemnified Lender, it being the intent that the economic or
other rights of such Indemnified Lender related to its interest in the Loan
shall not be adversely affected by any obligation of Borrower or of the Lead
Lender to withhold Taxes, or by any failure of Borrower or of the Lead Lender to
comply with any requirement to withhold Taxes, as a result of any such sale and
assignment to a Non-Exempt Person. All costs and expenses incurred by such
Indemnified Lender related to any such sale and assignment shall be reimbursed
by the Indemnifying Lender.
37.    Registration of Participation Interests. The Participation Interests
shall be registered as to both the principal and interest and may be transferred
by a Lender to any third person only by surrendering both the related
Participation Interest and the related participation certificate and the
issuance by Noteholder of a new certificate to the transferee, as required under
U.S. Treasury Regulations Section 1.871-14(c). The Noteholder and the other
Lenders hereby appoint the Lead Lender or its agent to maintain, or cause to be
maintained, a register within the meaning of U.S. Treasury Regulations
Section 5(f).103-1(c) on which it will record the names and addresses of, and
wire transfer instructions for, the Lenders, and the Lead Lender hereby accepts
such appointment. Any transfer of all or a portion of a Participation Interest
hereunder shall be recorded on such register. The Lead Lender shall treat each
Person whose name is recorded in such register pursuant to the terms hereof as
the applicable Lender for all purposes under this Agreement. The register shall
be available for inspection from time to time by any Lender upon reasonable
prior notice to the Lead Lender (or any agent on its behalf).



N-235297

--------------------------------------------------------------------------------



[NO FURTHER TEXT ON THIS PAGE]



N-235297

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representatives to execute and deliver this Agreement as of the date first above
written.


NOTEHOLDER


TRELLIS APARTMENTS-T, LLC,
a Delaware limited liability company,


By:    NRFC Sub-REIT Corp.,
a Maryland corporation, its member






By:     /s/ Daniel R. Gilbert        
Name:    Daniel R. Gilbert
Title:
Chief Investment & Operating Officer









PARTICIPATION A-1 HOLDER


TRELLIS APARTMENTS-T, LLC,
a Delaware limited liability company,


By:    NRFC Sub-REIT Corp.,
a Maryland corporation, its member






By:     /s/ Daniel R. Gilbert        
Name:    Daniel R. Gilbert
Title:
Chief Investment & Operating Officer    









--------------------------------------------------------------------------------




PARTICIPATION A-2 HOLDER


TRELLIS APARTMENTS NT-II, LLC,
a Delaware limited liability company


By:
NorthStar Real Estate Income Operating Partnership II, LP, a Delaware limited
partnership

    
By:
NorthStar Real Estate Income II, Inc., a Maryland corporation, its General
Partner





By:     /s/Daniel R. Gilbert            
Name:    Daniel R. Gilbert
Title:
Chief Executive Officer     















--------------------------------------------------------------------------------






Schedule I
SCHEDULE OF LENDERS


Lender
    Notice Information
 
 
Trellis Apartments-T, LLC, as initial holder of the Participation A‑1 Interest:
c/o NorthStar Realty Finance Corp.
399 Park Avenue, 18th Floor
New York, New York 10022
Attention: Dan R. Gilbert


 
With a copy to::


Haynes & Boone LLP
30 Rockefeller Plaza, 26th Floor
New York, New York 10112
Attention: Steven Koch






 
Trellis Apartments NT-II, LLC, as initial holder of the Participation A‑2
Interest:




 
 
 




 
 









--------------------------------------------------------------------------------




Schedule II


NOTEHOLDER’S WIRING INSTRUCTIONS






Bank Name: Wells Fargo Bank, NA
Bank ABA#: 121-000-248
Account Name: NRFC Sub-Reit Corp
Account Number: 412-200-4617








--------------------------------------------------------------------------------




Exhibit A
List of Loan Documents
(All documents are dated as of August 22, 2013 unless otherwise noted)


1.
Promissory Note in the principal sum of $25,500,000 made by Borrower to
Noteholder.

2.
Loan Agreement by and between Borrower and Original Lender.

3.
Deed to Secure Debt, Assignment of Leases and Rents and Security Agreement made
by Borrower in favor of Original Lender.

4.
Assignment of Leases and Rents by Borrower in favor of Original Lender.

5.
UCC-1 Financing Statement by Borrower, as debtor, and Original Lender, as
secured party, filed with the Secretary of State of the State of Delaware.

6.
UCC-1 Financing Statement by Borrower, as debtor, and Original Lender, as
secured party, filed in Chatham County, Georgia.

7.
Assignment of Agreements, Licenses, Permits and Contracts made by Borrower in
favor of Original Lender.

8.
Guaranty of Recourse Obligations made by Miles Hill, M. Patrick Carroll and
Darren DeVore in favor of Original Lender.

9.
Environmental Indemnity Agreement given by Borrower, Miles Hill, M. Patrick
Carroll and Darren DeVore in favor of Original Lender.

10.
Assignment of Management Agreement and Subordination of Management Fees among
Borrower, Carroll Management Group, LLC and Original Lender.

11.
Cash Management Account Control Agreement among Borrower, Original Lender and
Wells Fargo Bank, National Association.

12.
Deposit Account Control Agreement among Borrower, Original Lender and Wells
Fargo Bank, National Association.

13.
Assignment of Rate Cap Agreement from Borrower to Lender and acknowledged by
SMBC Capital Markets, Inc.

14.
Post-Closing Letter Agreement from Borrower to Original Lender.





--------------------------------------------------------------------------------




Exhibit B
Payment Instructions
Payment Instructions for Participation A‑1 Holder
Bank Name: Wells Fargo Bank, NA
Bank ABA#: 121-000-248
Account Name: NRFC Sub-Reit Corp
Account Number: 412-200-4617


Payment Instructions for Participation A‑2 Holder:
Bank Name: Wells Fargo Bank, NA
Bank ABA#: 121-000-248
Account Name: NorthStar Real Estate Income OP II LP
Account #: 412-472-6407


    






--------------------------------------------------------------------------------




Exhibit C
(see attached)












































Participation A-1 Certificate




--------------------------------------------------------------------------------






Date: September 18, 2013
TRELLIS APARTMENTS-T, LLC, a Delaware limited liability company (“Noteholder”)
hereby acknowledges TRELLIS APARTMENTS-T, LLC, a Delaware limited liability
company (“Participation A‑1 Holder”), as the holder of a 100% undivided interest
in the Participation A‑1 Interest (as defined in that certain Participation
Agreement, dated as of September 18, 2013 (as same may be amended, restated,
renewed, supplemented or otherwise modified, the “Participation Agreement”),
among TRELLIS APARTMENTS-T, LLC, as initial Noteholder, TRELLIS APARTMENTS-T,
LLC, as the initial Participation A‑1 Holder, and Trellis Apartments NT-II, LLC,
a Delaware limited liability company, as the initial Participation A‑2 Holder,
with respect to a mortgage loan in the original principal amount of $25,500,000,
evidenced by a certain Promissory Note, dated as of August 22, 2013, made by
ARIUM TRELLIS, LCC, a Delaware limited liability company, as maker, in the
original principal amount of $25,500,000 in favor of Noteholder. Transfer of all
or any portion of this Participation Certificate is permitted subject to the
provisions of the Participation Agreement. Capitalized terms used herein, but
not defined herein, have the meanings set forth in the Participation Agreement.
[The remainder of this page is intentionally left blank]




--------------------------------------------------------------------------------






All of the terms, provisions, covenants and conditions of the agreement between
the Lenders regarding the Participation Interests are set forth in the
Participation Agreement. The terms of the Participation Agreement are
incorporated herein by reference and shall govern this transaction.


NOTEHOLDER:


TRELLIS APARTMENTS-T, LLC,
a Delaware limited liability company,


By:    NRFC Sub-REIT Corp.,
a Maryland corporation, its member






By:                         
Name:    
Title:     






--------------------------------------------------------------------------------








Participation A-2 Certificate


Date: September 18, 2013
TRELLIS APARTMENTS-T, LLC, a Delaware limited liability company (“Noteholder”)
hereby acknowledges Trellis Apartments NT-II, LLC, a Delaware limited liability
company (“Participation A‑2 Holder”), as the holder of a 100% undivided interest
in the Participation A‑2 Interest (as defined in that certain Participation
Agreement, dated as of September 18, 2013 (as same may be amended, restated,
renewed, supplemented or otherwise modified, the “Participation Agreement”),
among TRELLIS APARTMENTS-T, LLC, as initial Noteholder, TRELLIS APARTMENTS-T,
LLC, a Delaware limited liability company, as the initial Participation A‑1
Holder, and Trellis Apartments NT-II, LLC, as the initial Participation A‑2
Holder, with respect to a mortgage loan in the original principal amount of
$25,500,000, evidenced by a certain Promissory Note, dated as of August 22,
2013, made by ARIUM TRELLIS, LLC, a Delaware limited liability company, as
maker, in the original principal amount of $25,500,000 in favor of Noteholder.
Transfer of all or any portion of this Participation Certificate is permitted
subject to the provisions of the Participation Agreement. Capitalized terms used
herein, but not defined herein, have the meanings set forth in the Participation
Agreement.
[The remainder of this page is intentionally left blank]




--------------------------------------------------------------------------------






All of the terms, provisions, covenants and conditions of the agreement between
the Lenders regarding the Participation Interests are set forth in the
Participation Agreement. The terms of the Participation Agreement are
incorporated herein by reference and shall govern this transaction.


NOTEHOLDER:


TRELLIS APARTMENTS-T, LLC,
a Delaware limited liability company,


By:    NRFC Sub-REIT Corp.,
a Maryland corporation, its member






By:                         
Name:    
Title:     










--------------------------------------------------------------------------------




Exhibit D




Permitted Fund Managers
Westbrook Partners
DLJ Real Estate Capital Partners
iStar Financial Inc.
Capital Trust
Lend-Lease Real Estate Investments
Whitehall Street Real Estate Fund, L.P.
The Blackstone Group International Ltd.
Apollo Real Estate Advisors
Colony Capital, Inc.
Praedium Group
J.E. Robert Companies
Fortress Investment Group LLC
Lonestar Opportunity Fund
Clarion Partners
Walton Street Capital, LLC
Starwood Financial Trust
BlackRock, Inc.
LoanCore Capital
Cerberus Capital Management
Centerbridge Capital Partners
KSL Capital Partners
Oak Tree Capital Partners
The Carlyle Group
Normandy Real Estate Partners
Guggenheim Partners
H/2 Capital Partners
Goldman Sachs Real Estate Mezzanine Partners





N-235297